DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Brief Status
In view of the Appeals Brief filed on 02/03/2022, PROSECUTION IS HEREBY REOPENED. A new interpretation is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Claim Status
Applicants arguments filed 2/3/2022 are continuing to be acknowledged by the examiner.
Claims 1-20 are pending.
Claims 1-20 are examined.


Response to Arguments
Applicant’s amendments to claims 1, 2, 6, 7, 12, 17, and 19 filed on 10/27/2020 and have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1, 12, 17 and 19. Additionally, in view of the Appeals Brief filed on 02/03/2022, PROSECUTION IS HEREBY REOPENED. A new interpretation is set forth below. 
Applicant’s arguments with respect to claims 1, 12, 17 and 19 have been considered but are moot in view in the new grounds of rejection laid out below. Examiner has provided a new interpretation of the claimed limitations and now uses Matsui as the Primary reference for independent claims 1,12, and 17. Primary reference Steinman is still used for independent claim 19 in view of Hristov with the incorporation of new teaching reference Haas. Previous teaching reference Gunnarshaug is no longer used in the rejection of claim 19 or used in the new rejection down below but still remains pertinent to the applicant’s invention. All other teaching references used in the previous rejection are still used in the new rejection of the claims down below. Regarding method claim 19, examiner notes that applicant is only says providing a nasal cast bender. Nothing in current claim 19 is positively claiming there being a nasal cast or the actual method step of where the user takes said nasal cast and proceeds to bends the nasal cast on the nasal cast bender. For purposes of compact prosecution, examiner suggests that the limitations of claim 19 will need to be further narrowed in order to overcome the current rejection down below. As for apparatus claims 1 and 12 and method claim 17, further narrowing of the claims is needed in order to overcome the current rejection down below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Matsui et al. (US Patent No. 8,801,986 B2).

Regarding claim 1, Matsui discloses a nasal cast bender (Fig 6-7 and 10A-11, the disclosed device is capable of being used as a nasal cast bender for surgical procedures, Col 7, lines 30-44 and Col 10, lines 18-22) comprising:
a base portion (201’,A, Fig 11, annotated Fig 11 and Col 2, lines 28-36), wherein the base portion comprises a flat top (G, see annotated Fig 11) and a flat bottom (H, see annotated Fig 11); and
a protrusion (B, see annotated Fig 11) protruding upwards from the flat top of the base portion (Fig 11 and annotated Fig 11), wherein the protrusion (the face casting; B, see annotated Fig 11) comprises a handle (the area comprising of the forehead of the casting; C, see annotated Fig 11) and a bending surface (the nasal portion of the of the casting; D, see annotated Fig 11), wherein the bending surface (D) comprises a varying radius along a length of the bending surface (the radius along the nasal portion (D) of the mold varies in length), and wherein the bending surface (D) protrudes upwards from the flat top of the base portion (G), wherein the bending surface forms a convex profile protruding upwards from the flat top of the base portion (Bending surface D forms a convex profile protruding upwards from flat top of the base portion G, see annotated Fig 11), wherein a radius of the bending surface decreases from a radius of the handle between the handle and a midpoint of the bending surface (I, see annotated Fig 11) (bending portion D, is a tapered surface and thus has a radius along the bending surface that decreases relative to a radius of the handle that is between said radius of the handle and a midpoint of the bending portion, see annotated Fig 11), and wherein the radius of the bending surface increases from the midpoint to an end opposite the handle (bending surface D is tapered and said radius of the bending surface D is shown increasing from said midpoint to an end that is opposite relative to the handle, the end being the tip of the nose as it is an opposite end relative to the handle, see annotated Fig 11); 
wherein the bending surface (D, see annotated Fig 11) is configured to shape an external nasal cast (D has the necessary structure and is thus configured to be capable of shaping an external nasal cast when in use, see Figs 6-7 and 10A-11 and Col 7, lines 30-44 and Col 10, lines 18-22).

    PNG
    media_image1.png
    768
    1056
    media_image1.png
    Greyscale



Regarding claim 2, Matsui discloses the nasal cast bender of claim 1.
 Matsui further discloses wherein the bending surface (the nasal portion of the of the casting; D, see annotated Fig 11) is tapered along at least a portion of the length of the bending surface (given that the bending surface is in the shape of a nose and is made from a mold of the user’s nose, the nasal portion would be naturally tapered along the length of the bending surface, see annotated Fig 11). 

Regarding claim 3, Matsui discloses the nasal cast bender of claim 2.
 Matsui further discloses wherein the handle (C, see annotated Fig 11) comprises a convex profile (given that C is created from a mold of the user’s face, C would naturally have a convex profile in regards to A, see annotated Fig 11).

Regarding claim 4, Matsui discloses the nasal cast bender of claim 3.
 Matsui further discloses wherein a circumference of the handle (The circumferential length of the forehead portion of the casting; E, see annotated Fig 11) is greater than a circumference of the bending surface (the circumferential length of the nasal portion of the casting; F, see annotated Fig 11). (When comparing E and F, E has a greater circumferential length than F).

Regarding claim 5, Matsui discloses the nasal cast bender of claim 4.
 Matsui further discloses wherein the bending surface (D) comprises a smooth texture (given that the casting is molded to a face, the surface of the casting would be smooth like the terrain of a face).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent No. 8,801,986 B2), in view of Valinia (US 2016/0374846 A1) with extrinsic evidence provided by DuPont (“20210427_DuPontPerformanceMaterials_ Delrin_POM”).

Regarding claim 6, Matsui discloses the nasal cast bender of claim 5.
As combined, Matsui further discloses wherein the nasal cast bender (Fig 3) is formed as a single, integral piece (see Fig 11; the nasal cast bender is formed as a single, integral piece).
Matsui does not explicitly disclose the specific means of manufacturing the nasal cast bender, specifically wherein the nasal cast bender is 3D printed.
Valinia discloses an analogous nasal cast bender (see Fig 6) used in art of rhinoplasty cases ([0002] and Abstract) wherein the nasal cast bender is produced via 3D printing ([0009]-[0012]) for the purpose of creating a customized mold for an individual patient while minimizing the surgeon’s errors in order to achieve the best result for the patient ([0007]-[0008]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the production of nasal cast bender disclosed by Matsui with the production method as taught by Valinia in order to get a more advanced mold of the user having the surgical procedure, thus enhancing the overall device to thereby achieve the best result for the patient by minimizing the surgeon’s errors ([0007]-[0012]). 
Further, examiner notes that this limitation is a product-by-process limitation, where the process is "3-D printing." The structure of Matsui has the structure required by the claim and can therefore be expected to perform in the same manner as Applicant's. As set forth in MPEP  2113, product by process claims are NOT limited to the manipulations  of the recited steps, only to the  structure implied by the  steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference between the two. See MPEP 2113 and In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Regarding Claim 7, the modified Matsui further disclose the nasal cast bender of claim 6. 
As combined, although Matsui discloses wherein the nasal cast bender capable of being made from a material comprising plastic (Col 9, lines 20-22 and Col 7, lines 62-63; Matsui), metal, or combinations thereof (Col 4, lines 26-36), Matsui does not explicitly disclose wherein a surface of the nasal cast bender has a non-porous surface, and wherein the material is configured to be autoclaved.
However, Valinia further teaches the analogous nasal cast bender (Fig 6; Valinia) being made from Polyoxymethylene (POM) (see claim 10, claim 13, [0012], and Fig 6; Valinia) having the trade name: Delrin® acetal homopolymer and made from DuPont. Examiner notes, as evident through extrinsic evidence DuPont, POM is a polymer material capable of being of a non-porous surface as it is capable of being sterilized via autoclaved (see pg 5, Table 1 of extrinsic evidence “DuPont”) for the purpose of being applicable in a medical setting and able to be repeatedly used if necessary.

    PNG
    media_image2.png
    826
    918
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the nasal case bender disclosed by the modified Matsui with the material of the nasal cast bender as further taught by Valinia in order to be capable of being sterilized and thus capable of being used multiple times in a medical setting (see claim 10, claim 13, [0012], and Fig 6; Valinia).

Regarding claim 8, the modified Matsui discloses the nasal cast bender of claim 7.
Matsui further discloses wherein the nasal cast bender is hollow (204, see Fig 7; Matsui).

Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent No. 8,801,986 B2), in view of Malmin (US Patent No. 3,742,943).

Regarding claim 9, Matsui discloses the nasal cast bender of claim 1.
Matsui does not explicitly disclose wherein the nasal cast bender is solid.
Malmin teaches of an analogous nasal cast bender (Figs 2, 3, and 5) having an analogous bending surface (the nasal portion of the casting, D’ protrudes upwards directly from the inner surface A’ of the casting, see annotated Fig 3) used for bending a nasal cast over an analogous bending surface (Col 3, lines 41-45; after the nasal cast is heated, it becomes pliable and is then placed over the model and shaped accordingly, see Fig 5) wherein the nasal cast bender is solid (Col 3, lines 13-19; the nasal cast bender made of plaster, see Fig 3 is solid) for analogous purposes of bending the nasal cast thereby preventing possible misalignment of the user’s nose (abstract).

    PNG
    media_image3.png
    503
    932
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal cast bender disclosed by Matsui to be a solid as taught by Malmin in order to analogously bend the nasal cast over the model first thereby preventing possible misalignment of the user’s nose (abstract).

Regarding claim 17, Matsui discloses a method for shaping an external nasal cast, the method comprising:
providing a nasal cast bender (Fig 6-7 and 10A-11, the disclosed device is capable of being used as a nasal cast bender for surgical procedures, Col 7, lines 30-44 and Col 10, lines 18-22), wherein the nasal cast bender comprises:
a base portion (201’,A, Fig 11, annotated Fig 11 and Col 2, lines 28-36) wherein the base portion comprises a flat top (G, see annotated Fig 11); and
a protrusion (the face casting; B, see annotated Fig 11) protruding upwards from the flat top of the base portion (the face casting (B) protrudes upwards from flat top of the base portion (G) of the casting, see annotated Fig 11) from the base portion (201’,A, see annotated Fig 11), wherein the protrusion (the face casting; B, see annotated Fig 11) comprises a bending surface (the nasal portion of the of the casting; D, see annotated Fig 11), wherein the bending surface protrudes upwards directly from the flat top of the base portion (the nasal portion of the casting, D protrudes upwards directly from the flat top of the base portion G, see annotated Fig 11), and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the flat top of the base portion (the nasal portion of the casting D is in the shape of a human nose and thus forms a convex profile in the form of an upside down U that protrudes upwards relative from the flat top of the base portion G, see annotated Fig 11).

    PNG
    media_image4.png
    768
    1056
    media_image4.png
    Greyscale

Although Matsui discloses a nasal cast bender having a bending surface (D, see annotated Fig 11) having the necessary structure to be configured to shape a nasal cast over the bending surface (D has the necessary structure and is thus configured to be capable of shaping an external nasal cast when in use, see Figs 6-7 and 10A-11 and Col 7, lines 30-44 and Col 10, lines 18-22), Matsui does not explicitly disclose taking a nasal cast bender and bending, sliding, and/or pressing the external nasal cast along the bending surface (Col 3, lines 41-45; after the nasal cast is heated, it becomes pliable and is then placed over the model and shaped accordingly, see Fig 5); and shaping the external nasal cast based on the bending, sliding, and/or pressing (Col 3, lines 41-45; after the nasal cast is heated, it becomes pliable and is then placed over the model and shaped accordingly, see Fig 5). 
Malmin teaches of an analogous nasal cast bender (Figs 2, 3, and 5) having an analogous bending surface (the nasal portion of the casting, D’ protrudes upwards directly from the inner surface A of the casting, see annotated Fig 3) , and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the base portion (the nasal portion of the casting D is in the shape of a human nose and thus forms a convex profile in  the form of an upside down U that protrudes upwards relative from the inner surface A of the casting, see annotated Fig 3); bending, sliding, and/or pressing the external nasal cast along the bending surface (Col 3, lines 41-45; after the nasal cast is heated, it becomes pliable and is then placed over the model and shaped accordingly, see Fig 5); and shaping the external nasal cast based on the bending, sliding, and/or pressing (Col 3, lines 41-45; after the nasal cast is heated, it becomes pliable and is then placed over the model and shaped accordingly, see Fig 5) for the purpose of bending the nasal cast over the model first thereby preventing possible misalignment of the users nose (abstract).

    PNG
    media_image3.png
    503
    932
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/process of using the bending surface disclosed by Matsui with the method of using the bending surface with a nasal cast as taught by Malmin in order to bend the nasal cast over the model first thereby preventing possible misalignment of the users nose (abstract).

Regarding Claim 18, the modified Matsui disclose the nasal cast bender of claim 17.
As combined, Malmin further discloses further comprising applying the external nasal cast to a reconstructed nose (Abstract and Col 4, lines 56-62; Malmin).

Claims 10-11 are rejected under 35 U.S.C. 103 and as being unpatentable over Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in further view of Peter Yau (US Patent No. 5,971,763), hereinafter Yau.

Regarding claim 10, Matsui further disclose the nasal cast bender of claim 1.
Matsui does not explicitly disclose wherein the bending surface is symmetrical relative to a vertical axis extending from an apex of the bending surface through a center of the bending surface.
Yau teaches of an analogous device wherein the bending surface (the nasal portion seen in Fig 13A and Fig 13B) is symmetrical (given that the head is said to have an ideal or perfect configuration (Col 1, line 11-13) with predetermined dimensions, see Table 1 in Col 20 and 21 and seen in Fig 13A and 13B the bending surface could be considered as symmetrical relative to the vertical axis (Y)) relative to a vertical axis (Y, see annotated Fig 13A) extending from an apex of the bending surface (the tip of the nose/ nasal portion, Fig 13A and 13B) through a center of the bending surface (a point in the nasal portion that is along the vertical axis, Y, see Fig 13A) for the purpose of creating the perfect facial configuration (Col 1, line 11-13). 

    PNG
    media_image5.png
    915
    444
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending surface of Matsui with the bending surface taught by Yau in order to create the perfect facial configuration (Col 1, line 11-13).

Regarding claim 11, Matsui further disclose the nasal cast bender of claim 1.
 Matsui does not explicitly disclose wherein the handle is symmetrical relative to a vertical axis extending from an apex of the handle through a center of the handle.
Yau teaches of an analogous device wherein the handle (a, see Fig 13A) is symmetrical (given that the head is said to have an ideal or perfect configuration (Col 1, line 11-13) with predetermined dimensions, see Table 1 in Col 20 and 21 and seen in Fig 13A and 13B the handle could be considered as symmetrical relative to the vertical axis (Y)) relative to a vertical axis (Y, see annotated Fig 13A) extending from an apex of the handle (tip of the forehead area where (a) and (b) intersect, see Fig 13A) through a center of the handle (where (a) and (Y) intersect, see Fig 13A) for the purpose of creating the perfect facial configuration (Col 1, line 11-13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Matsui with the handle taught by Yau in order to create the perfect facial configuration (Col 1, line 11-13).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in view of Charles Steinman (US Patent No. 3,542,015), hereinafter Steinman.

Regarding claim 12, Matsui discloses a nasal cast bender (200, see Fig 6-7 and 10A-11; 200 is capable of being used as a nasal cast bender for surgical procedures and is thus capable of having a nasal cast being bent on it, Col 7, lines 30-44 and Col 10, lines 18-22) comprising:
a base portion (201’,A, see Fig 11 and Col 2, lines 28-36), wherein the base portion (201’,A) comprises a flat top (G, see annotated Fig 11);
a protrusion (the face casting; B, see annotated Fig 11) protruding upwards from the flat top of the base portion (B is seen protruding upwards relative to G of 201’,A, see annotated Fig 11), wherein the protrusion (B) comprises a bending surface (the nasal portion of the of the casting; D, see annotated Fig 11), wherein the bending surface (D) comprises a varying radius along a length of the bending surface (given that the bending surface is in the shape of a nose and is made from a mold of the user’s nose, the nasal portion would be naturally tapered along the length of the bending surface and would thus have a varying radius along the length of the bending surface, see annotated Fig 11), wherein the bending surface (D) protrudes upwards from the flat top of the base portion (D protrudes upwards relative to G of 201’, see annotated Fig 11), and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the flat top of the base portion (D is a mold of a human nose and thus forms a convex profile in the form of an upside down U and protrudes upwards from the flat top G of the base portion 201’, see annotated Fig 11); and wherein the bending surface (D) is configured to shape an external nasal cast (D of 200 is capable of being used as a nasal cast bender for surgical procedures and is thus capable of having a nasal cast being bent on it, Col 7, lines 30-44 and Col 10, lines 18-22).
Matsui is silent of a line extending from the base portion to a hook; 
Steinman teaches of a line (14, Fig 1) extending from an analogous base portion (16, Fig 1) to a hook (12, Fig 1) for the purpose of retracting tissue during an operation without requiring manual manipulation (Col 1, lines 19-22). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base portion of Matsui to include the line and hook as taught by Steinman in order to have provided an improved nasal cast bender having a line extending from the base portion to a hook to eliminate the requirement for a surgical assistant to preform manual traction of the incision and wound margins (Col 1, lines 14-16). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in view of Charles Steinman (US Patent No. 3,542,015), hereinafter Steinman, in further view of Karl Hohmann (US Patent No. 605,715), hereinafter Hohmann.

Regarding claim 13, Matsui in view of Steinman discloses the nasal cast bender of claim 12.
Although Matsui in view of Steinman disclose wherein the hook is configured to retract tissue (Col 1, lines 30-35; Steinman), Matsui in view of Steinman are silent wherein the hook is configured to attach to nasal skin.
Hohmann teaches of an analogous hook (f, Fig 1 2 and 3) that is able to retract the nasal skin (see Fig 2; Hohmann) for the purpose of conducting intranasal operations (Col 1, lines 9-11; Hohmann).

    PNG
    media_image6.png
    461
    318
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the hook of Matsui in view of Steinman with the capability of the hook taught by Hohmann in order to have provided an improved method of retracting nasal skin such that the method affords the operator an unobstructed view into the nasal cavity and the largest possible introduction of his instruments (Col 1, lines 11-17; Hohmann).

Regarding claim 14, Matsui in view of Steinman in further view of Hohmann disclose the nasal cast bender of claim 13.
 Matsui in view of Steinman in further view of Hohmann further disclose wherein the line (14, Fig 1 and 2; Steinman) comprises a chain (14 in Fig 1 and 2 of Steinman is a ball chain).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in view of Charles Steinman (US Patent No. 3,542,015), hereinafter Steinman, in further view of Karl Hohmann (US Patent No. 605,715), hereinafter Hohmann, in further view of Lim et al. (KR Patent No. KR101634375 B1), hereinafter Lim.

Regarding claim 15, Matsui in view of Steinman in further view of Hohmann disclose the nasal cast bender of claim 14. 
Although Matsui in view of Steinman in further view of Hohmann disclose of an analogous base (16, Fig 1 and 2; Steinman) comprising a clasp (combination of 18 and 28, see Fig 1 and 2, Steinman), Matsui in view of Steinman in further view of Hohmann are silent wherein the base comprises an eyelet.
However, Lim teaches wherein the base portion comprises an eyelet (combination of 2 and 7, see Fig 1 and 2) for the purpose of retaining the ball chain (see Fig 1)

    PNG
    media_image7.png
    587
    601
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    415
    370
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clasp disclosed by Matsui in view of Steinman in further view of Hohmann with the eyelet taught by Lim in order to prevent the ball chain from coming loose from the base of the nasal cast bender (see Fig 1, Lim). 

Regarding claim 16, Matsui in view of Steinman in further view of Hohmann and in further view of Lim disclose the nasal cast bender of claim 15.
Matsui in view of Steinman in further view of Hohmann and in further view of Lim further disclose wherein the line (14, see Fig 1 and 2; Steinman) is attached to the eyelet (combination of 2 and 7, see Fig 1 and 2; Lim).
The examiner notes that the combination of Matsui, Hohmann, and Lim would have the line 14 attached to the eyelet as required by the claim.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Steinman (US Patent No. 3,542,015), in view of Haas (US 6,428,472 B1), in view of Hristov et al. (US 2012/0078367 A1).

Regarding Claim 19, Steinman discloses a method for retracting nasal skin and/or soft tissue, the method comprising: 
providing a nasal cast bender (10, see Figs 1 and 2; the components of 10, like 16, has rounded corners and is made out metal and is therefore capable of being able to allow a nasal cast to be bent over it; Col 2, lines 25-33 and Col 2, lines 52-57), wherein the nasal cast bender comprises:  a base portion(the bottom surface of 16, see Fig 2), wherein the base portion (16) comprises a top and a bottom (16 has a top upper surface and a bottom under surface, see Fig 2); a line (14, see Figs 1 and 2) extending from the base (14 extends from 16 via 18, see Fig 1 and 2) 
to a hook (12, see Fig 1 and 2); suspending the nasal cast bender (Col 1, lines 31-32) past the forehead of the patient with the line (14)( the nasal case bender of Steinman could be configured to suspend past the forehead of a patient); and 
retaining the tissue (Col 1, lines 33-35) separated from the structures using the nasal cast bender (10) suspended past the forehead of the patient (Col 1, lines 30-35). 

    PNG
    media_image4.png
    768
    1056
    media_image4.png
    Greyscale

Steinman is silent having a protrusion protruding upwards from the top of the base portion, wherein the protrusion comprises a bending surface, wherein the bending surface comprises a varying radius along a length of the bending surface, and wherein the bending surface protrudes upwards directly from the top of the base portion, and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the flat top of the base portion. 
Haas teaches of an analogous nasal cast bender (50, see Fig 5 and abstract) having an analogous base portion (53, see Fig 5) having an analogous top of the base portion (the top surface of 53, see Fig 5) and an analogous bottom of the base portion (the bottom surface of 53, see Fig 5) having a protrusion (51, see Fig 5) protruding upwards from the top of the base portion (51 protrudes from the top surface of 53 when device is in use, see Fig 5; Col 4, lines 28-55 and abstract), wherein the protrusion comprises a bending surface (the outer surface of 51, see Fig 5; 51 is a modular handle and is capable of being used as a bending surface), wherein the bending surface comprises a varying radius along a length of the bending surface (the outer surface of 51 is a modular handle that is contoured and thus has a naturally varying radius along the length of the outer surface of 51, see Fig 5 and Col 4, lines 28-55), wherein the bending surface (outer surface of 51, see Fig 5) protrudes upwards directly from the top of the base portion (51 is seen protruding upwards directly relative from 53 when the device is in use, see Fig 5), and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the flat top of the base portion (the outer surface of 51 is in the form of a contoured shape and is thus capable to have a profile that his in the form of an upside down U protruding upwards from the top surface of 53 when in use, see Fig 5 and Col 4, lines 28-67) for the purpose of allowing the capability of allowing a user to better grasp the device when in use while also being capable of having the necessary structure of being capable of having an element such as a nasal cast to be bent over along its contoured surfaces when in use. (Col 4, lines 28-67 and abstract and Fig 5).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base member of Steinman with the structure of the base member having the contoured protrusion as taught by Hass, in order to enhance the capabilities of the invention by doubling the surgical retractor as having a modular protrusion capable of being ergonomically gripped by a user while also being capable of having an element being bent over the contoured surface of the modular protrusion thereby enhancing the overall capabilities and utility of the device when used during a surgical procedure (Col 4, lines 28-67).   
Steinman in view of Haas discloses the invention as discussed above. 
Although Steinman in view of Haas disclose of an analogous device used to retain tissue during surgery, Steinman in view of Haas are silent wherein the device retains nasal skin and/ or soft tissue and includes the methods of separating a nasal skin and/or soft tissue from osseous and cartilaginous structures; peeling the nasal skin and/or the soft tissue towards a forehead of a patient; attaching the hook to the nasal skin and/or the soft tissue; traversing the forehead with the line; 
Hristov teaches of an analogous hook (405, Fig 11a and 11c) that is able to retract the nasal skin (see Fig 11a and 11c; Hristov) and includes the methods of separating a nasal skin and/or soft tissue from osseous and cartilaginous structures (see Fig 11a and 11c); peeling the nasal skin and/or the soft tissue towards a forehead of a patient (done via 405, see Fig 11c); attaching the hook (405 is an analogous hook) to the nasal skin and/or the soft tissue (see Fig 11a and 11c); and traversing the forehead (see Fig 11c) with the line (14 of Steinman; 14 of Steinman would be attached to 405 and would be considered as traversing the forehead) for the purpose of conducting intranasal operations ([0044] and [0045], line 1; Hristov). 

    PNG
    media_image9.png
    586
    610
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    510
    510
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook of Malmin in view of Haas with the hook taught by Hristov in order to conduct a typical rhinoplasty procedure ([0044]; Hristov). 
 
Regarding claim 20, Steinman in view of Haas in further view of Hristov disclose the method of claim 19. 
As combined, Hristov further discloses the method further comprising:  
removing the hook (405 is an analogous hook, see Fig 11a and 11c) (removing the hook is seen as an inherent step that would be required before suturing the incisions); positioning the nasal skin over the osseous and cartilaginous structures ([0046], lines 3-4); and suturing the incisions ([0046], lines 3-5) for the purpose of concluding a rhinoplasty operation ([0046], lines 3-5). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,594,813 and US 7,117,543 B1 are considered pertinent because it relates to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786     


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786